Citation Nr: 1535294	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), depression, anxiety, attention deficit hyperactivity disorder (ADHD), and drug dependency.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  This decision was in part a reconsideration of earlier denials in March 2009 and November 2009; the Veteran has continually pursued his claims of service connection for low back disability, left eye disability, PTSD, and TBI from the time of his initial claim for compensation benefits in November 2008.

During the pendency of the appeal, the Veteran relocated to the Commonwealth of Puerto Rico, and the San Juan RO has assumed jurisdiction over his claims.

The Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  Such was scheduled for April 2014; the Veteran was properly notified at his address of record.  However, he failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a right knee disability has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a psychiatric condition, hearing loss, tinnitus, a left knee disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2005, the Veteran was assaulted, sustaining injuries to the left side of his head and left eye.

2.  At the time of the assault, the Veteran was intoxicated and trespassing at a private residence; he was criminally charged, convicted, and fined by civil authorities, and further disciplined by the Army.

3.  Intoxication was the proximate cause of the assault and associated injuries.


CONCLUSIONS OF LAW

1.  The criteria for service connection of residuals of TBI are not met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2014).

2.  The criteria for service connection of a left eye disability are not met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in January 2009, June 2010, April and May 2011, and March and August 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained as related to the claims decided here.  While some post-service records remain outstanding, as discussed in the remand section below, the determinations regarding TBI and the left eye are entirely dependent on the records contemporaneous to service, all of which have been obtained.  For the same reasons, the conduct of a VA examination is not relevant here.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

The basic facts surrounding the injury are not disputed.  In July 2005, the Veteran and some friends were out on the town and became intoxicated.  At some point, they entered a private home where a party was occurring in order, it is claimed, to make a phone call and became involved in a fight.  The Veteran was struck in the left side of the head with a piece of steel rebar or a similar object, and lost consciousness.  He sustained a TBI and damage to the left eye.  Service records, private medical records, and the Veteran's own consistent statements establish such.  The Board notes that some service records refer to the incident as having occurred in August, but this is a typographical error that was carried forward.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, diseases and disabilities resulting from the willful misconduct of a Veteran are not considered to be in the line of duty, and are not therefore subject to service connection.  38 C.F.R. § 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or a known prohibited act.  A "known prohibited act" includes those which are illegal as a matter of law (malum prohibitum).  38 C.F.R. § 3.1(n).

Here, the Veteran was assaulted and sustained his injuries while intoxicated.  His intoxication led directly to his presence at the party, to which he had not been invited, and to the physical altercation he was involved in.  Alcohol use and intoxication were the proximate cause of the injuries and resulting disabilities.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  If not for excessive drinking, the Veteran would not have been where he was, doing what he was doing, and sustaining the injuries he sustained.  Simply drinking is not in and of itself willful misconduct, of course.  It is when that drinking, and the associated intoxicating effects, cause disability that willful misconduct is established.  38 C.F.R. § 3.301(c)(2).

The Veteran argues that his conduct was not willful, or was at least without bad intent.  He states that he entered the home to make a phone call to his wife, to come pick him up.  However, regardless of the reason for entry, the Veteran was not an invited guest; he was a trespasser, as established by his conviction by civil authorities.  He further states that the fight he was involved in was not started by him; he maintains he became involved only to protect his friends, who were being assaulted.  Even if true, this does not change the nature of his actions.  He was violating the law (mal prohibitum) by being at the house in the first place, and his intoxication directly led to the decision making and interactions that caused his injuries.  Importantly, the Veteran does not say that he was standing innocently by and was dragged into the physical altercation while trying to extricate himself and his friend.  Instead, he committed an assault, allegedly in defense of another.  In the words of the Army disciplinary finding reducing him in rank as punishment, he "failed to have complete control of [himself] and [his] temper."  It is this act, directly attributable to his alcohol consumption, which constitutes the willful misconduct.  

It is well established that TBI and left eye disability were caused in the July 2005 fight, and that fight constituted willful misconduct because it was the proximate result of the Veteran's intoxication.  Therefore, as a matter of law, service connection cannot be awarded for those disabilities.


ORDER

Service connection for residuals of TBI is denied.

Service connection for a left eye disability is denied.



REMAND

With regard to the remaining claims, remand is required for further development consistent with VA's duties to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran has identified multiple private health care providers, but VA has not undertaken adequate attempts to obtain those records.  On remand, the Veteran should be asked to provide updated VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each of the private providers who has treated him for the claimed conditions, and then VA must make reasonable attempts (generally considered two attempts) to secure any records not currently associated with the claims file.  38 C.F.R. § 3.159(c)(1).

It appears efforts were inadequate with regard to Dr. Yager, Dr. Zimmerman, the Metropolitan St. Louis Psychiatric Center (MSLPC), Dr. Cuautli, and Dr. Murphy.  For some, only one attempt was made.  Others are recently identified and no actions have been taken.  For the MSLPC, an initial response stated that no records existed for the time period (April 2009) identified.  The Veteran supplied a second release, naming a different time period (March 2009), but the release was rejected because he filled it out improperly.  VA did not try to obtain a corrected release or determine if records were available for another time period.

Additionally, the file indicates that the Veteran is in receipt of, or has applied for, some benefit from the Social Security Administration (SSA).  It is not clear if this is supplemental income or disability.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the single reference to SSA as a source of income does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this single reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet.App. 390, 394 (2007). 
  
If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Further, the Board has determined that several VA examinations are required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to hearing loss and tinnitus, a VA examination is of record; the July 2013 examiner relates currently diagnosed left ear hearing loss and tinnitus to noise exposure in service.  However, the examiner fails to discuss the fact of a serious TBI and trauma to the left side of the head.  Given the unilateral hearing loss on that side, there is a real possibility that the TBI, and not noise exposure, is responsible for the disability.  On remand, a new examination and nexus opinion which considers all relevant facts must be obtained.  Douglas v. Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim, even if that means gathering and developing negative evidence).

With regard to the left knee and low back claims, service treatment records reflect in-service complaints of problems with both joints.  The Veteran has competently reported current symptomatology, and medical records generally corroborate his complaints.  There is the possibility that a nexus between service and the claimed disabilities exists, and an examination is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private providers who have treated him for claimed disabilities since service.  In particular, releases for Dr. Yager, Dr. Zimmerman, the Metropolitan St. Louis Psychiatric Center, Dr. Cuautli, and Dr. Murphy should be requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  Requests should reflect adequate time periods, if appropriate.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the Veteran and determine what type of benefits, if any, he is receiving from the Social Security Administration (SSA).  If he has received disability compensation benefits for the same disabilities which remain on appeal, contact SSA and request copies of all decisions and documentation in support thereof.

3.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether any diagnosed tinnitus and/or hearing loss disability is at least as likely as not related to noise exposure from small arms training as an infantryman, or is at least as likely as not a residual of a July 2005 TBI.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current disabilities of the left knee, and must opine as to whether any such are at least as likely as not caused or aggravated by military service.  The examiner must discuss the in-service treatment for left knee pain when running, and is notified that allegations of traumatic injury from being struck by a canteen are not considered credible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current disabilities of the low back, and must opine as to whether any such are at least as likely as not caused or aggravated by military service.  The examiner must discuss the in-service treatment for back pain.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


